DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

Response to Amendment
The Amendments, filed on 01/20/2021, have been received and made of record. In response to the most recent Office Action, dated 10/20/2020, claims 1 and 15 have been amended.

Response to Arguments
Applicant’s amendments, filed on 01/20/2021, have been entered and fully considered. In light of the amendments, the rejection(s) have been withdrawn. However, upon further consideration, a new ground(s) of rejection(s) have been made, and applicant's arguments are rendered moot. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered.
Claim Objections
Claims 1, 2, 5, 7, 9, 13, 15, 16 and 18 are objected to because of the following informalities:
Claim 1, lines 5, 7 and 11, “the serially connected switches” should be changed to “the plurality of serially connected switches”.
Claim 1, line 12-13, “to cause a voltage at the output terminal” should be changed to “to cause the voltage at the output terminal”. 
Claim 2, line 2, “a first of the one or more control signals and to selectively conduct current according to the first control signal” should be changed to “the first digital control signal of the one or more digital control signals and to selectively conduct current according to the first digital control signal”.
Claim 5, lines 4-5, “a second of the one or more control signals” should be changed to “the second digital control signal of the one or more digital control signals”
Claim 7, lines 1 and 3, “first control signal” and a “second control signal” should be changed to “first digital control signal” and “second digital control signal”.
Claim 9, line 2, “the first and second control signals” should be changed to “the first and second digital control signals”.
Claim 13, line 2, “the output voltage signal” has no antecedent basis. Based on the claim language the Applicant seems to be implying the voltage at the output terminal from claim 1 therefore it should be changed to such. 
Claim 15, lines 3, 5-6, and 9, “the serially connected switches” should be changed to “the plurality of serially connected switches”. 
Claim 15, line 11, “to cause a voltage at the output terminal” should be changed to “to cause the voltage at the output terminal”. 
Claim 16, lines 2, 3, and 13, recitations of “control signal” and “control signals” should be changed to “digital control signal(s)” and recite proper antecedent basis. 
Claim 18, lines 1 and 3, “first control signal” and a “second control signal” should be changed to “first digital control signal” and “second digital control signal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, claim 13 recites, inter alia, "wherein the output voltage is substantially DC and has a value substantially equal to an average voltage of the output voltage signal." This claim limitation is vague and indefinite due to the language of "substantially". It is difficult to ascertain what the Applicant means when claiming that the output voltage is "substantially DC". Usually an output of a converter is an AC output or a DC output. The converter being disclosed by the Applicant seems to be a digitally controlled DC/DC converter leading without intermediate AC conversion which lead to the question of why this is substantially a DC output instead a full DC output. The claim needs to be 

 Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog (US 2013/0335048) in view of Zuniga (US 2017/0338731).
Regarding claim 1, Herzog teaches a switching converter (Figure 1A and 1B), comprising: a controller (Figure 1A Component 12 generates control signals that go to the switching converter Component 14 which is seen in detail in Figure 1B) configured to generate one or more digital control signals (Figure 1A Component 18; Figure 1B Components driveP and driveN), each having one of a first and a second state (Figure 2 shows that signal drive P and drive N have a first and second state); and a plurality of serially connected switches (Figure 1B Components M1-M4) connected between first (Figure 1B Component VBAT) and second voltage sources (Figure 1B Component Ground) and connected to an Figure 1B Component Vx), wherein the serially connected switches are configured to receive the one or more digital control signals (Figure 1B Component M1 receives Component driveP and Component M4 receives Component driveN), wherein, in response to receiving a first digital control signal having the first state, the serially connected switches are configured to provide an electrically conductive path between the output terminal and a first voltage source having a first voltage, and to cause a voltage at the output terminal to be equal to the first voltage (Figure 1B Component M1 is an NMOS and when driveP goes high switch M1 turns on connecting VBAT to terminal Vx which makes the voltage at Vx equal to VBAT), and wherein, in response to receiving a second digital control signal having the second state, the serially connected switches are configured to provide an electrically conductive path between the output terminal and a second voltage source having a second voltage, and to cause a voltage at the output terminal to be equal to the second voltage (Figure 1B Component M4 is a PMOS and when driveN goes low switch M4 turns on connecting ground to terminal Vx which makes the voltage at Vx equal to 0 because of the ground terminal); wherein a first switch of the plurality of serially connected switches is a first type of switch (“First type of switch” is very broad language and could be defined in any manner; Figure 1B Component M1 is a switch directly connected to the input source thus is a first type of switch), wherein a second switch of the plurality of serially connected switches is a second type of switch (Figure 1B Component M2 is a second type of switch), wherein the first type of switch is characterized as having a first gate oxide thickness (Figure 1B Component M1 is a MOSFET transistor and all MOSFET transistors are designed to have a gate oxide thickness, therefore although it may not disclosed by Herzog it is still taught), wherein the second type of switch is characterized as having a second gate oxide thickness (Figure 1B Component M2 is a MOSFET transistor and all MOSFET transistors are designed to have a gate oxide thickness, therefore although it may not disclosed by Herzog it is still taught), and wherein the second Figure 1B Component VBAT/2), wherein the first bias voltage is fixed (Figure 1B Component VBAT/2 is a fixed voltage).
Herzog does not teach wherein the first gate oxide thickness is less than the second gate oxide thickness.
Zuniga teaches a switching power converter (Figure 2), comprising: a controller generating digital control signals (Figure 2 Component 18); a plurality of switches receiving the digital control signals (Figure 2 Components 240-243); wherein a first switch of the plurality of switches is a first type of switch (Figure 2 Component 240), wherein a second switch of the plurality of switches is a second type of switch (Figure 2 Component 241), wherein the first type of switch is characterized as having a first gate oxide thickness, wherein the second type of switch is characterized as having a second gate oxide thickness, wherein the first gate oxide thickness is less than the second gate oxide thickness (Paragraph 0039 “the helper transistor 241 can be made to have a thicker gate oxide than the main transistor 240, such that the corresponding breakdown voltage is higher”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Herzog to incorporate using switches with different oxide thicknesses as taught by Zuniga. The benefit of the thicker gate oxide thickness is that the transistor is more resistant to voltage and current transients encountered during switching which helps reduce switching losses in power supply circuits as the one taught by Herzog. The combination will help enhance the withstand voltage of the circuit in Herzog while reducing the breakdown problem that may occur during the CMOS fabrication process. 

Regarding claim 2, Herzog and Zuniga teach all the limitations of claim 1. Herzog further teaches wherein the first switch (Figure 1B Component M1) is configured to receive a first of the one or more Figure 1B Component M1 switches based on signal driveP).

Regarding claim 3, Herzog and Zuniga teach all the limitations of claim 2. Herzog further teaches wherein the first switch (Figure 1B Component M1) is configured to receive an input voltage from an input voltage terminal (Figure 1B Component VBAT1) and to provide current from the input voltage terminal to the output terminal through the second switch (Figure 1B Component VBAT is provided to the output through Components M1 and M2).

Regarding claim 12, Herzog and Zuniga teach all the limitations of claim 1. Herzog further teaches wherein the first and second switches are both P-type or are both N-type switches (Figure 1B Components M1 and M2 are both PMOS transistors).

Regarding claim 13, Herzog and Zuniga teach all the limitations of claim 1. Herzog further teaches a filter (Figure 1B Components 106+108) configured to receive the output voltage signal from the first and second switches (Figure 1B Components 106+108 receive the voltage at the output terminal Vx) and to generate an output voltage (Figure 1B Component Vo), wherein the output voltage is substantially DC and has a value substantially equal to an average voltage of the output voltage signal (Paragraph 0030 explains that switching is operated under a zero voltage switching control scheme which means that the output voltage would be close to the average voltage based on M1 and M4 switching alternatively to one another).

Regarding claim 14, Herzog and Zuniga teach all the limitations of claim 1. Herzog further teaches wherein: the first type of switch is characterized as having a first gate to source breakdown Figure 1B Component M1 is a MOSFET transistor and all MOSFET transistors are designed to have a gate oxide thickness, therefore although it may not disclosed by Herzog it is still taught), the second type of switch is characterized as having a second gate to source breakdown voltage, a second gate to drain breakdown voltage, and a second drain to source breakdown voltage (Figure 1B Component M2 is a MOSFET transistor and all MOSFET transistors are designed to have a gate oxide thickness, therefore although it may not disclosed by Herzog it is still taught). 
Herzog does not teach wherein and at least one of: the first gate to source breakdown voltage is less than the second gate to source breakdown voltage, the first gate to drain breakdown voltage is less than the second gate to drain breakdown voltage, and the first drain to source breakdown voltage is less than the second drain to source breakdown voltage.
Zuniga teaches a switching power converter (Figure 2), comprising: a controller generating digital control signals (Figure 2 Component 18); a plurality of switches receiving the digital control signals (Figure 2 Components 240-243); wherein a first switch of the plurality of switches is a first type of switch (Figure 2 Component 240), wherein a second switch of the plurality of switches is a second type of switch (Figure 2 Component 241), wherein the first type of switch is characterized as having a first gate oxide thickness, wherein the second type of switch is characterized as having a second gate oxide thickness, wherein the first gate oxide thickness is less than the second gate oxide thickness (Paragraph 0039 “the helper transistor 241 can be made to have a thicker gate oxide than the main transistor 240, such that the corresponding breakdown voltage is higher”), and wherein: the first type of switch is characterized as having a first gate to source breakdown voltage, a first gate to drain breakdown voltage, and a first drain to source breakdown voltage (Figure 1B Component 240; Paragraph 0039), the second type of switch is characterized as having a second gate to source breakdown voltage, a second gate to drain breakdown voltage, and a second drain to source breakdown Figure 1B Component 241; Paragraph 0039) and at least one of: the first gate to source breakdown voltage is less than the second gate to source breakdown voltage, the first gate to drain breakdown voltage is less than the second gate to drain breakdown voltage, and the first drain to source breakdown voltage is less than the second drain to source breakdown voltage (Paragraph 0039 “the helper transistor 241 can be made to have a thicker gate oxide than the main transistor 240, such that the corresponding breakdown voltage is higher”; Based on this it can be seen that the thinner gate oxide thickness of Component 240 will be less than that of Component 241 in at least one of the breakdown voltages specified in the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Herzog to incorporate using switches with different oxide thicknesses as taught by Zuniga. The benefit of the thicker gate oxide thickness is that the transistor is more resistant to voltage and current transients encountered during switching which helps reduce switching losses in power supply circuits as the one taught by Herzog. The combination will help enhance the withstand voltage of the circuit in Herzog while reducing the breakdown problem that may occur during the CMOS fabrication process. 

Regarding claim 15, Herzog teaches a switching converter (Figure 1A and Figure 1B), comprising: a plurality of serially connected switches (Figure 1B Components M1-M4) connected between first (Figure 1B Component VBAT) and second voltage sources (Figure 1B Component Ground) and connected to an output terminal (Figure 1B Component Vx), wherein the serially connected switches are configured to receive the one or more digital control signals (Figure 1B Component M1 receives Component driveP and Component M4 receives Component driveN), each having one of a first and second state (Figure 2 shows that signal drive P and drive N have a first and second state), wherein, in response to receiving a first digital control signal having the first state, the serially connected Figure 1B Component M1 is an NMOS and when driveP goes high switch M1 turns on connecting VBAT to terminal Vx which makes the voltage at Vx equal to VBAT), and wherein, in response to receiving a second digital control signal having the second state, the serially connected switches are configured to provide an electrically conductive path between the output terminal and a second voltage source having a second voltage, and to cause a voltage at the output terminal to be equal to the second voltage (Figure 1B Component M4 is a PMOS and when driveN goes low switch M4 turns on connecting ground to terminal Vx which makes the voltage at Vx equal to 0 because of the ground terminal); wherein a first switch of the plurality of serially connected switches is a first type of switch (“First type of switch” is very broad language and could be defined in any manner; Figure 1B Component M1 is a switch directly connected to the input source thus is a first type of switch), wherein a second switch of the plurality of serially connected switches is a second type of switch (Figure 1B Component M2 is a second type of switch), wherein the first type of switch is characterized as having a first gate oxide thickness (Figure 1B Component M1 is a MOSFET transistor and all MOSFET transistors are designed to have a gate oxide thickness, therefore although it may not disclosed by Herzog it is still taught), wherein the second type of switch is characterized as having a second gate oxide thickness (Figure 1B Component M2 is a MOSFET transistor and all MOSFET transistors are designed to have a gate oxide thickness, therefore although it may not disclosed by Herzog it is still taught), and wherein the second switch is configured to receive a first bias voltage (Figure 1B Component VBAT/2), wherein the first bias voltage is fixed (Figure 1B Component VBAT/2 is a fixed voltage).
Herzog does not teach wherein the first gate oxide thickness is less than the second gate oxide thickness.
Figure 2), comprising: a controller generating digital control signals (Figure 2 Component 18); a plurality of switches receiving the digital control signals (Figure 2 Components 240-243); wherein a first switch of the plurality of switches is a first type of switch (Figure 2 Component 240), wherein a second switch of the plurality of switches is a second type of switch (Figure 2 Component 241), wherein the first type of switch is characterized as having a first gate oxide thickness, wherein the second type of switch is characterized as having a second gate oxide thickness, wherein the first gate oxide thickness is less than the second gate oxide thickness (Paragraph 0039 “the helper transistor 241 can be made to have a thicker gate oxide than the main transistor 240, such that the corresponding breakdown voltage is higher”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Herzog to incorporate using switches with different oxide thicknesses as taught by Zuniga. The benefit of the thicker gate oxide thickness is that the transistor is more resistant to voltage and current transients encountered during switching which helps reduce switching losses in power supply circuits as the one taught by Herzog. The combination will help enhance the withstand voltage of the circuit in Herzog while reducing the breakdown problem that may occur during the CMOS fabrication process. 

Regarding claim 20, Herzog and Zuniga teach all the limitations of claim 15. Herzog further teaches wherein the first and second switches are both P-type or are both N-type switches (Figure 1B Components M1 and M2 are both PMOS transistors).

Regarding claim 21, Herzog and Zuniga teach all the limitations of claim 15. Herzog further teaches wherein: the first type of switch is characterized as having a first gate to source breakdown voltage, a first gate to drain breakdown voltage, and a first drain to source breakdown voltage (Figure 1B Component M1 is a MOSFET transistor and all MOSFET transistors are designed to have a gate oxide thickness, therefore although it may not disclosed by Herzog it is still taught), the second type of switch is characterized as having a second gate to source breakdown voltage, a second gate to drain breakdown voltage, and a second drain to source breakdown voltage (Figure 1B Component M2 is a MOSFET transistor and all MOSFET transistors are designed to have a gate oxide thickness, therefore although it may not disclosed by Herzog it is still taught). 
Herzog does not teach wherein and at least one of: the first gate to source breakdown voltage is less than the second gate to source breakdown voltage, the first gate to drain breakdown voltage is less than the second gate to drain breakdown voltage, and the first drain to source breakdown voltage is less than the second drain to source breakdown voltage.
Zuniga teaches a switching power converter (Figure 2), comprising: a controller generating digital control signals (Figure 2 Component 18); a plurality of switches receiving the digital control signals (Figure 2 Components 240-243); wherein a first switch of the plurality of switches is a first type of switch (Figure 2 Component 240), wherein a second switch of the plurality of switches is a second type of switch (Figure 2 Component 241), wherein the first type of switch is characterized as having a first gate oxide thickness, wherein the second type of switch is characterized as having a second gate oxide thickness, wherein the first gate oxide thickness is less than the second gate oxide thickness (Paragraph 0039 “the helper transistor 241 can be made to have a thicker gate oxide than the main transistor 240, such that the corresponding breakdown voltage is higher”), and wherein: the first type of switch is characterized as having a first gate to source breakdown voltage, a first gate to drain breakdown voltage, and a first drain to source breakdown voltage (Figure 1B Component 240; Paragraph 0039), the second type of switch is characterized as having a second gate to source breakdown voltage, a second gate to drain breakdown voltage, and a second drain to source breakdown voltage (Figure 1B Component 241; Paragraph 0039) and at least one of: the first gate to source Paragraph 0039 “the helper transistor 241 can be made to have a thicker gate oxide than the main transistor 240, such that the corresponding breakdown voltage is higher”; Based on this it can be seen that the thinner gate oxide thickness of Component 240 will be less than that of Component 241 in at least one of the breakdown voltages specified in the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Herzog to incorporate using switches with different oxide thicknesses as taught by Zuniga. The benefit of the thicker gate oxide thickness is that the transistor is more resistant to voltage and current transients encountered during switching which helps reduce switching losses in power supply circuits as the one taught by Herzog. The combination will help enhance the withstand voltage of the circuit in Herzog while reducing the breakdown problem that may occur during the CMOS fabrication process. 

Allowable Subject Matter
Claims 4-11 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the third switch is a third type of switch having a third gate oxide thickness, wherein the third gate oxide thickness is substantially equal to the first gate oxide thickness, and wherein the first switch is further configured to provide current from the input voltage terminal to the Claims 5-11 depend upon claim 4 therefore are also indicated as being allowable.

Regarding claim 16, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the third switch is a third type of switch having a third gate oxide thickness, wherein the third gate oxide thickness is substantially equal to the second gate oxide thickness, wherein the first switch is further configured to provide current from the input voltage terminal to the output terminal through the third switch; and wherein the sixth switch is a sixth type of switch having a sixth gate oxide thickness, wherein the sixth gate oxide thickness is substantially equal to the fourth gate oxide thickness, and wherein the fourth switch is configured to sink current from the output terminal through the fifth and sixth switches. Claims 17-19 depend upon claim 16 therefore are also indicated as being allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978.  The examiner can normally be reached on Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839